Citation Nr: 1707733	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  11-12 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for ischemic heart disease with status post myocardial infarction and stent placement.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO granted service connection for ischemic heart disease with status post myocardial infarction and stent placement and assigned an initial 10 percent disability rating, from August 31, 2010.

The Veteran was previously represented by attorney Michael T. Sullivan, as reflected by an April 2010 "Appointment of Individual as Claimant's Representative" form (VA Form 21-22a).  In March 2015, however, the Veteran executed a power of attorney (VA Form 21-22) in favor of the North Carolina Division of Veterans Affairs.  The Board has recognized the change in representation.

As a final preliminary matter, the Board notes that, in a May 2009 rating decision, the RO denied a claim of service connection for rectal cancer.  The Veteran filed a timely notice of disagreement with this decision in April 2010, a statement of the case was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9) in April 2011.  There is no evidence in the claims file that the RO has certified this issue to the Board for adjudication (via a VA Form 8, Certification of Appeal).  Hence, the Board does not currently have jurisdiction over this matter, and it will not be addressed at this time.  Rather, as noted in the remand below, the agency of original jurisdiction (AOJ) should determine the status of the claim for service connection for rectal cancer and certify this issue to the Board if appropriate.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence suggests that the Veteran's service-connected cardiac disability may have worsened since his last VA examination in August 2011.  For example, the 
August 2011 VA examination report indicates that the Veteran experienced one myocardial infarction in January 2001 and that metabolic equivalents (METs) testing revealed that the Veteran was able to perform a workload of 12 METs.  The Veteran subsequently submitted October 2012 and October 2016 disability benefits questionnaires (DBQs) prepared by private physicians which indicate that he was able to perform a workload of between 7 and 10 METs and of 1 MET, respectively.  The October 2016 DBQ also notes that the Veteran experienced an additional myocardial infarction in June 2012.

The records associated with the cardiac testing that is referenced in the October 2012 and October 2016 DBQs have not been obtained.  Moreover, although the October 2016 DBQ indicates that the Veteran experienced a myocardial infarction in June 2012, it is unclear from a review of the treatment records dated in June 2012 whether an actual myocardial infarction occurred or whether his symptoms were ultimately attributed to angina.

Given the evidence of potential worsening of the Veteran's cardiac disability, the fact that it is unclear as to whether he experienced a myocardial infarction during the claim period, and the fact that the issue of entitlement to a higher initial rating for the service-connected cardiac disability is otherwise being remanded for reasons described below, the Board finds that a new examination should be conducted upon remand to assess the current severity of the service-connected ischemic heart disease with status post myocardial infarction and stent placement.

Furthermore, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016). The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159  (c)(4).

The October 2012 and October 2016 DBQs suggest that the Veteran has received relevant cardiac treatment from Dr. Pollack and Dr. Uszenski (to include cardiac testing in 2012 and 2016).  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159 (e)(2).  These steps have not been taken with regard to all relevant treatment records from the above identified physicians.  Also, the Veteran should be given another opportunity to complete an authorization to allow VA to obtain treatment records from Dr. Smith (as referenced on the Veteran's June 2014 VA Form 9).  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Determine the current status of the Veteran's claim for service connection for rectal cancer (see the March 2011 statement of the case and April 2011 VA Form 9 submitted by the Veteran).  If certification of this issue to the Board is appropriate, documentation of the certification must be included in the claims file.  As part of this determination, ask the Veteran if he wishes to attend a Board hearing in relation to issue(s) on appeal.  If so, arrange for such a hearing to be conducted.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a cardiac disability, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records associated the cardiac testing referenced in the October 2012 and October 2016 DBQs and all records of his treatment for a cardiac disability from Dr. Smith (see the Veteran's June 2014 VA Form 9), Dr. Pollack, Dr. Uszenski (see the October 2012 and October 2016 DBQs), and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records contained in the Northport Vista electronic records system dated from October 2012 through the present; 

(b)  all records contained in the Salisbury Vista electronic records system dated from June 2014 through the present; and

(c)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the severity of his service-connected cardiac disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner must conduct and report the results of appropriate exercise test(s) needed to properly calculate the Veteran's METs.  The examiner should report the actual level of METs that result in dyspnea, fatigue, angina, dizziness, or syncope.  If METs testing is not possible, the examiner must provide reasons why such testing was not conducted.  An estimated level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope may only be provided if actual testing is contraindicated for medical reasons, if the left ventricular ejection fraction has been measured and is 50 percent or less, or if chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year. 
The examiner should also report whether the Veteran has congestive heart failure (and, if so, the number of episodes in the previous year) or left ventricular dysfunction (and, if so, the percentage ejection fraction). 

The examiner should also report whether the Veteran has sustained ventricular arrhythmia and/or atrioventricular block.

The examiner should also specifically address whether the Veteran has experienced any myocardial infarction(s) at any time since August 2010 (to include during his period of hospitalization for cardiac symptoms in June 2012).  If so, the examiner should identify the dates on which the myocardial infarction(s) occurred.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his service-connected cardiac disability.

5.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




